UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53


           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                   April 27, 2006

                                         Before

                          Hon. DANIEL A. MANION, Circuit Judge

                          Hon. ILANA DIAMOND ROVNER, Circuit Judge

                          Hon. DIANE S. SYKES, Circuit Judge

No. 04-2008
                                                  Appeal from the United States District
UNITED STATES OF AMERICA,                         Court for the Northern District of
                                                  Illinois, Eastern Division
                   Plaintiff-Appellee,
      v.                                          No. 01 CR 783

EDDIE R. CARTER,                                  Charles R. Norgle, Sr.,
                                                  Judge.
                Defendant-Appellant.

                                     ORDER

       A jury convicted Eddie Carter on two counts of bank robbery, 18 U.S.C.
§ 2113(a), and one count of brandishing a firearm in the commission of a bank
robbery, 18 U.S.C. § 924(c)(1)(A)(ii). The district court sentenced Carter to 272
months of imprisonment. Thereafter, we affirmed the conviction and the district
court’s guideline calculation. See United States v. Carter, 410 F.3d 942, 948-56 (7th
Cir. 2005). Additionally, we ordered a limited remand under United States v.
Paladino, 401 F.3d 471 (7th Cir. 2005), so that the district court could state on the
record whether the sentence remains appropriate now that United States v. Booker,
543 U.S. 220 (2005), has limited the guidelines to advisory status. See Carter, 410
F.3d at 953-54, 956.

      In reply, after reviewing the appropriate considerations under 18 U.S.C.
§ 3553(a), the district court stated it would have imposed the same sentence had it
known that the guidelines were advisory. Carter did not respond to our invitation
No. 04-2008                                                                    Page 2

to file arguments concerning the appropriate disposition of the appeal in light of the
district court’s limited remand decision. The government did respond, and it
requests that we affirm.

       The appropriate guideline range for the two bank robbery counts was 188-235
months. The district court’s sentence on these counts was 188 months. The
additional 84 months was a mandatory statutory penalty under § 924(c)(1)(A)(ii) for
the third count of brandishing a firearm. Thus, the 272-month sentence was the
lowest possible sentence under the applicable guideline and statutory provisions.
We do not see any reason why Carter’s sentence would be deemed unreasonable in
post-Booker practice. The judgment of the district court therefore is AFFIRMED.